DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 1/6/2021 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 4, 13, 14.  Claims 1-14 are pending in the application with claims 9-12 remaining withdrawn as per the previous restriction requirement.  Claims 1-8, 13, and 14 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims ***  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20070063156) in view of Wang (US 20180016456).
As to claim 1, Hayashi is directed to a photoelectric conversion element (Figure 4), comprising: 
An anode and a cathode (4 and 2); 
A first conversion layer, second conversion layer different from the first conversion layer, and a third conversion layer different from the first and second, wherein each of the first, second, and third conversion layers are between the anode and cathode (organic photoelectric conversion layer, 3 is described as being patterned as many; paragraph 0099 and 0108); Figure 4 shows configuration; 
Each of the second and third conversion layers is in contact with the first (configuration necessitated by Figure 4 and paragraph 0108.
Hayashi fails to teach a first electrode side of the second photoelectric conversion layer being doped with a first impurity at 1e16cm3 and a second electrode side of the third conversion layer being doped with a second impurity, different from the first.
Wang is directed to an organic photoelectric device (abstract) and teaches impurity modification of the active layer to enhance performance and yield of the device, and shows a configuration of two different impurities at each respective electrode side (abstract and Figure 1).
The combination of references do not explicitly teach an impurity density of at least 1e16cm3.  However, the Wang reference teaches the impurity enhances performance and yield of the device and therefore it would have been within purview of a skilled artisan at the time the invention was filed to select a desired and appropriate impurity density within an achievable workable range with a reasonable expectation of success, specifically a density of at least 1e16/cm3.
Regarding claims 2-4, the prior art teaches anode and cathode sides being doped (Wang; abstract and Figure) exhibiting electron accepting and donating properties.  The combination of references meets the limitations of the instant claims.
Regarding claim 5, the prior art teaches a hole blocking layer (5) between the anode (4) and the second conversion layer (of 3; paragraph 0108) (see Figure 4).
Regarding claim 6, the prior art teaches an electron blocking layer (6) between the cathode (2) and the second photoelectric conversion layer (of 3; paragraph 0108) (see Figure 4).
Regarding claims 7-8, the combination of references do not explicitly teach an impurity density of at least 1e16cm3.  However, the Wang reference teaches the impurity enhances performance and yield of the device and therefore it would have been within purview of a skilled artisan at the time the 
Regarding claim 13, the prior art teaches the hole blocking layer (5) having a thickness between 10-200nm (paragraph 0072) which overlaps the instantly recited range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 14, the prior art teaches a thickness of the electron blocking layer (6) between 10-200nm (paragraph 0079) which overlaps the instantly recited range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference as it was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726